DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kondo (JP 2018-165023.)
Regarding claim 1, 
	Kondo discloses a liquid ejecting device [100 in fig. 2], comprising: 
an ejecting unit [6 in fig. 2] configured to eject liquid onto a medium transported by a transport unit [51 (which includes belt 54) in fig. 2] to form an image [paragraphs 0018 and 0021-0023]; 
a hole forming unit [8 in figs. 5-7] configured to form a plurality of through holes, arranged in a width direction intersecting a transport direction of the medium [as seen in the figures; paragraphs 0036 and 0071]; and 
a control unit [1/11 in fig. 1] configured to control ejection of the liquid based on image data [paragraphs 0015 and 0050], wherein 
the control unit, when the plurality of through holes are formed in the medium, divides a region in the medium, configured to be formed with an image based on the image data, into a first region [darkened area in fig. 11], and a second region [F1 in fig. 11] that is aligned with the first region in the transport direction and in which the plurality of through holes are formed, causes the ejecting unit to eject the liquid, based on the image data, in the first region to form a part of the image, and causes the ejecting unit not to eject the liquid in the second region [paragraphs 0050, 0054, 0062-0063, and 0066-0071; also note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 2, 
	Kondo further discloses the liquid ejecting device comprising: 
an operation unit [3 in figs. 1 and 10] configured to enable setting of a dimension in the transport direction of the second region [paragraphs 0016, 0053 and 0058], wherein 
the control unit performs division into the first region and the second region so that a dimension in the transport direction of the second region is a set dimension set through the operation unit [paragraphs 0053-0060 and 0076.]

Regarding claim 3, 
	Kondo further discloses wherein 
the operation unit is configured to enable selection of whether to shift the position of the image in the transport direction [paragraph 0053, the set number of perforations will determine where the image if recorded], and 
the control unit, when the shift of the position of the image is selected through the operation unit, causes the ejecting unit to eject the liquid so that the position of the image formed in the first region is shifted by the set dimension [please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 4, 
	Kondo further discloses wherein 
the control unit includes a storage unit [2 in fig. 1] for storing a data table [paragraphs 0066-0067], and 
the storage unit stores, in the data table, thickness data of the medium, and dimension data in the transport direction of the second region corresponding to the thickness data [paragraphs 0066-0067.]

Regarding claim 5, 
	Kondo further discloses the liquid ejecting device comprising: 
a display unit [31 in fig. 1] configured to display the data table and enable selection of the dimension data [paragraph 0016], wherein 
the control unit stores the dimension data selected in the display unit [paragraphs 0016, 0056, 0058, 0066, and 0067.]

Regarding claim 6, 
	Kondo further discloses the liquid ejecting device comprising: 
a modification unit configured to modify a position in the transport direction of the medium transported to the hole forming unit, wherein 
the control unit is configured to accept input of correction data for correcting a position in the transport direction of the medium, and operates the modification unit based on the input correction data, to correct the position in the transport direction of the medium [paragraph 0003, 0020, and 0042-0048.]

Regarding claim 7, 
	Kondo further discloses wherein the control unit, in a state in which the liquid ejected from the ejecting unit onto the medium is undried, causes the transport unit to transport the medium so that the through hole is formed in the medium [the medium is transported to post-processing unit 7 right after the recording operation; paragraph 0019.]

Regarding claims 9 and 10, 
The steps recited on these method and storage medium claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Tsukada (US 2020/0108596.)
Regarding claim 8, 
	Kondo teaches the claimed limitations as set forth above but fails to expressly disclose the liquid ejecting device comprising: 
an inspection unit configured to inspect a state of the ejecting unit, wherein 
the control unit causes the inspection unit to inspect a state of the ejecting unit, in a time in which the ejecting unit faces the second region of the medium.

However, Tsukada discloses a liquid ejecting apparatus [11 in fig. 1] that includes a detecting portion [42 in fig. 2] that detects an ejection failure of the nozzles [12 in fig. 1], the disclosure teaching various methods of performing nozzle inspection during an ejection/recording operation, such as: detecting the residual vibration of a diaphragm [16 in fig. 1] in an individual liquid chamber [15 in fig. 1]; detecting the vibration state of a meniscus in the nozzles by emitting light to the meniscus and receiving the reflected light; using a general optical detecting portion that detects whether the liquid ejected from the nozzles has entered the detection range of the sensor; among others [paragraphs 0037-0039.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kondo invention to include means for inspecting a state of an ejecting unit, while said ejecting unit is facing the second region of the medium (since the detection occurs while recording and both regions are faced by the ejecting unit then) as taught by Tsukada for the purpose of being able to perform a cleaning/maintenance operation to nozzles that are failing, resulting in improved printing quality.   

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853